                         Case 3:18-cv-07440-JCS Document 107 Filed 08/06/20 Page 1 of 4


               1   THEODORE J. BOUTROUS JR., SBN 132099
                   tboutrous@gibsondunn.com
               2   DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
               3   FRANCES A. WALDMANN, SBN 313700
                   fwaldmann@gibsondunn.com
               4   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
               5   Los Angeles, CA 90071-3197
                   Telephone: 213.229.7000
               6   Facsimile:    213.229.7520
               7   CYNTHIA E. RICHMAN (D.C. Bar No. 492089; pro hac vice)
                   crichman@gibsondunn.com
               8   GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.
               9   Washington, DC 11101
                   Telephone: 202.955.8500
           10      Facsimile: 202.467.0539
           11      Attorneys for Uber Technologies, Inc, Rasier LLC,
                   Rasier-CA LLC, Rasier-PA LLC, Rasier-DC LLC,
           12      Rasier-NY LLC, Uber-USA LLC
           13                                       UNITED STATES DISTRICT COURT

           14                                    NORTHERN DISTRICT OF CALIFORNIA

           15                                            SAN FRANCISCO DIVISION

           16      SC Innovations, Inc.,                                  CASE NO. 3:18-CV-07440-JCS
           17                              Plaintiff,                     JOINT STIPULATION AND [PROPOSED]
                                                                          ORDER TO MODIFY SCHEDULE
           18             v.
           19      Uber Technologies, Inc; Rasier LLC; Rasier-
                   CA LLC; Rasier-PA LLC; Rasier-DC LLC;
           20      Rasier-NY LLC; Uber-USA LLC,
           21                              Defendants.
           22

           23             Plaintiff SC Innovations, Inc. and Defendants Uber Technologies, Inc; Rasier LLC; Rasier-

           24      CA LLC; Rasier-PA LLC; Rasier-DC LLC; Rasier-NY LLC; and Uber-USA LLC (collectively, “the

           25      parties”), by and through their respective counsel, hereby agree as follows:

           26             WHEREAS, on January 17, 2020, the Court held a status conference and issued a Minute Order

           27      (ECF No. 70) setting certain deadlines in this case;

           28

                                                        1
Gibson, Dunn &
                   JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE – CASE NO. 3:18-
Crutcher LLP
                                                  cv-07440-JCS
                         Case 3:18-cv-07440-JCS Document 107 Filed 08/06/20 Page 2 of 4


               1           WHEREAS, on July 31, 2020, the Court held a status conference and ordered the parties to file
               2   a stipulation resetting certain deadlines in this case;
               3           THEREFORE, the Parties stipulate, and request that the Court order, that the deadlines in this
               4   case be reset as follows:
               5
                      Event                                                    Date
               6
                      First rolling production deadline                        September 15, 2020
               7      Completion of rolling document production                December 15, 2020
               8      Discovery cutoff                                         April 9, 2021
               9      Expert disclosure by party with burden of proof          May 3, 2021
                      Expert rebuttal                                          June 2, 2021
           10
                      Expert discovery cutoff                                  July 15, 2021
           11         Deadline to file dispositive and Daubert motions         July 29, 2021
           12         Opposition to dispositive and Daubert motions            August 26, 2021
                      Reply to dispositive and Daubert motions                 September 9, 2021
           13
                      Hearing on dispositive motions and Daubert motions October 8, 2021 at 9:30 a.m.
           14         Pretrial conference                                      January 7, 2022 at 2:00 p.m.
           15         Trial                                                    January 24, 2022 at 8:30 a.m. for
                                                                               approximately 10 days (jury)
           16

           17
                       IT IS SO STIPULATED.
           18

           19      Date: August 4, 2020                            THEODORE J. BOUTROUS, JR.
                                                                   DANIEL G. SWANSON
           20                                                      CYNTHIA E. RICHMAN
                                                                   FRANCES A. WALDMANN
           21                                                      GIBSON, DUNN & CRUTCHER LLP
           22                                                      By: /s/ Daniel G. Swanson
           23                                                              Theodore J. Boutrous, Jr.
                                                                           Daniel G. Swanson
           24                                                              Cynthia E. Richman
                                                                           Frances A. Waldmann
           25
                                                                   Attorneys for Defendants Uber Technologies, Inc.,
           26                                                      Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC,
           27                                                      Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA,
                                                                   LLC
           28      [continued on next page]

                                                        2
Gibson, Dunn &
                   JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE – CASE NO. 3:18-
Crutcher LLP
                                                  cv-07440-JCS
                        Case 3:18-cv-07440-JCS Document 107 Filed 08/06/20 Page 3 of 4


               1                                      LEWIS T. LECLAIR
                                                      KIRK D. DILLMAN
               2                                      JOHN C. BRIODY
               3                                      MCKOOL SMITH, P.C

               4
                                                      By: /s/ Kirk D. Dillman
               5                                              Lewis T. LeClair
                                                              Kirk D. Dillman
               6
                                                              John C. Briody
               7
                                                      Attorneys for Plaintiff, SC Innovations, Inc.
               8

               9
                         PURSUANT TO STIPULATION, IT IS SO ORDERED.
           10

           11      Date: August 6, 2020
                                                      Hon. Joseph C. Spero
           12                                         Chief United States Magistrate Judge
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                        3
Gibson, Dunn &
                   JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE – CASE NO. 3:18-
Crutcher LLP
                                                  cv-07440-JCS
                         Case 3:18-cv-07440-JCS Document 107 Filed 08/06/20 Page 4 of 4


               1          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this
               2   stipulation has been obtained from each signatory herein.
               3

               4                                                         By: /s/ Daniel G. Swanson
                                                                            Daniel G. Swanson
               5

               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

                                                        4
Gibson, Dunn &
                   JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE – CASE NO. 3:18-
Crutcher LLP
                                                  cv-07440-JCS
